DETAILED ACTION
This office action response the amendment application on 02/09/2022.
Claims 46-52, and 54-66 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 09 February, 2022.  Claims 46-52, and 54-60 have been amended.  Claims 1-45, and 53 have been withdrawn from consideration.  Claims 46-52, and 54-66 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed February 09, 2022 have been fully considered but they are not persuasive.
The applicant argues see page 12, of the Remarks that of Watfa and Toth fails to show or suggest the element of “receiving, at the user equipment, from another user equipment requesting setup, a scheduling assignment and at least one of data packets scheduled in the scheduling assignment” and “determining, at the user equipment, at least one of the received data packets relates to a new proximity services device-to-device communication service traffic flow” as set forth in claim 61. Examiner respectfully disagrees. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable interoperation of the claims. Watfa disclosed receiving from another user equipment requesting setup, for instance, direct WTRU to WTRU bearer setup (see, [0139]), a scheduling assignment (see, Watfa discloses the WTRU may indicate the scheduling requirements, on [118]). Moreover, Watfa discloses the data packets scheduled in the scheduling assignment (see, wherein the  scheduling communications associated with the ProSe connection, receive and/or forward application data packets over Data Radio Bearers (DRB) between two WTRUs, [0114]). On the other hand, the limitation of determining the received data packets relates to a new proximity services device-to-device communication service traffic flow. The above claim limitation Watfa appears to be silent to the instant claim, and however Toth further discloses determining the received data packets relates to a new proximity services device-to-device communication service traffic flow (see, e.g., the received wireless packet relates to and/or process to the ProSe layer and the packet header to facilitate routing the wireless packet to an appropriate application running on the WCD, and Another WCD that receives the broadcasted packet may be running or configured to run numerous ProSe-enabled applications, such as the voice application, a video application, a file sharing application, a messaging application, any other ProSe-enabled application, or any combination thereof. The ProSe layer of the receiving WCD may use the application ID to route the wireless packet to the voice application, [0010, 0067-0069], and Fig. 3]).
Thus, the combination of Watfa and Toth meets the scope of the claimed limitation as currently presented. 
Applicant’s arguments with respect to claims 46-52, and 54-60 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

The utilized prior art listed as:
D1: CHAI et al. (U.S. Patent Application Publication No 2015/0282236), (“D1”, hereinafter)
D2: AGIWAL et al. (U.S. Patent Application Publication No. 2015/0004901), (“D2”, hereinafter).
D3:TOTH et al. (U.S. Patent Application Publication No. 2015/0078301), (“D3”, hereinafter).
D4: Pan et al. (U.S. Patent Application Publication No. 2015/0289253), (“D4”, hereinafter).
D5: Poitau et al. (U.S. Patent Application Publication No. 2016/0142898), (“D5”, hereinafter).
D6: Watfa et al. (U.S. Patent Application Publication No 2016/0374104), (“D6”, hereinafter).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 46, 56, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over CHAI et al. (U.S. Patent Application Publication No 2015/0282236), (“D1”, hereinafter), in view of AGIWAL et al. (U.S. Patent Application Publication No. 2015/0004901), (“D2”, hereinafter). 
As per Claim 46, D1 discloses a user equipment, comprising: 
at least one processor ([see, instruction executed by controller hardware, [0240]), and at least one memory for storing instructions to be executed by the processor ([see, stored in a computer readable storage medium, [0240]), wherein the at least one memory and the instructions are configured to, with the at least one processor, cause the apparatus at least to perform receiving, at the user equipment, from another user equipment requesting setup ([see, the second user equipment receive a D2D link establishment request message sent by the first user equipment, [0043]); 
determining, at the user equipment, at least one of the received data packets relates to a new proximity services device-to-device communication service traffic flow ([see, wherein the user equipment 1 supporting a D2D function acquires a resource for broadcasting information of the UE1  includes an identifier, service information, for accessing the service content(s) may be advertising information, videos of a certain movie, games or the like, ([0051-0053], and Fig. 2), and the UE2 acquires a new proximity services device-to-device communication to access the resource for broadcasting information and the service content(s) may be advertising information, videos of a certain movie, games or the like, ([0072-0073]); 
determining, at the user equipment, a message including application control information is included in the at least one of the received data packets ([see, the D2D link establishment request message carries identifier of the UE1 and an identifier of the UE2 and configuration information of resource allocation, [0053, 0112-0113], and Fig. 2]); and 
completing, at the user equipment, the setup based on the application control information ([see, the second user equipment receives a D2D link establishment complete message sent by the first user equipment, [0043, 0114], and Fig. 2]).  
D1 doesn’t appear explicitly disclose: a scheduling assignment and at least one of data packets scheduled in the scheduling assignment.
However, D2 discloses a scheduling assignment and at least one of data packets scheduled in the scheduling assignment ([see, the UE transmits a Scheduling Assignment (SA) for the D2D communication link in addition to a data packet, ([0098]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide transmits a Scheduling Assignment results improve the efficiency of allocating resources in a Device-to-Device (D2D) communication system (D2, ¶ [0002]).
As per Claim 66, is the non-transitory computer readable medium (CRM) claim corresponding to the apparatus claim 46 that has been rejected above.  Applicant attention is directed to the rejection of claim 46.  Claim 66 is anticipated by CRM being performed by the device above and therefore is rejected under the same rational as claim 46.
As per Claims 56, D1 and D2 disclose the user equipment according to claim 46, and D1 further disclose wherein the message is transmitted and retransmitted once per current scheduling assignment period as allocated, OR as configured by an upper layer above an access stratum at a base station ([see, e.g., the connection establishment complete message carry a non-access stratum identifier and an access stratum identifier of the first user equipment, [0032-0033]]).

Claims 47-52, and 57, are rejected under 35 U.S.C. 103 as being unpatentable over CHAI et al. (U.S. Patent Application Publication No 2015/0282236), (“D1”, hereinafter), in view of AGIWAL et al. (U.S. Patent Application Publication No. 2015/0004901), (“D2”, hereinafter), and further in view of TOTH et al. (U.S. Patent Application Publication No. 2015/0078301), (“D3”, hereinafter).
As per Claims 47, D1 doesn’t appear explicitly disclose: wherein the at least one of data packets is at least one of a user data packet and layer-2 control packet that is scheduled and transmitted with the scheduling assignment. 
However, D3 further discloses wherein the at least one of data packets is at least one of a user data packet and layer-2 control packet that is scheduled and transmitted with the scheduling assignment ([see, e.g., scheduling assignments for different users or different data packets (or control packets) are included in the control channel region, [0095-0098] and Fig. 3]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide scheduling assignment with data packet results improve the efficiency of the wireless signal that the wireless packets are relevant and to route the relevant wireless packets to an appropriate application running (D3, ¶ [0007]).
As per Claim 48, D1, D2, and D3 disclose the apparatus according to claim 47, and D1 doesn’t appear explicitly disclose: wherein it is determined, upon receiving layer-2 packets of a new service flow, whether a first packet carrying relevant application control information of the new service flow is received, and discarding all the layer-2 packets of the new service flow prior to receiving the first packet. 
However, D3 further discloses further discloses wherein it is determined, upon receiving layer-2 packets of a new service flow, whether a first packet carrying relevant application control information of the new service flow is received, and discarding all the layer-2 packets of the new service flow prior to receiving the first packet ([see, e.g., screening of wireless packets based on ProSe group membership, a group identifier, extract and analyze the group ID in a  protocol layer, If the ProSe layer determines that the wireless packet is of no interest to the WCD, it may discard (e.g., ignore) the packet, and the group ID is referred to as a ProSe Layer-2 Group ID, [0009, 0015-0016, 0058-0060], and Fig. 2]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide application control information results improve the efficiency of the wireless signal that the wireless packets are relevant and to route the relevant wireless packets to an appropriate application running (D3, ¶ [0007]).
As per Claim 49, D1, D2, and D3 disclose the apparatus according to claim 47, and D1 further disclose wherein the message including the application control information is signaled in an access stratum ([see, e.g., radio resource control connection establishment complete message carry a non-access stratum identifier and an access stratum identifier of the first user equipment, [0033]]).
As per Claim 50, D1, D2 and D3 disclose the apparatus according to claim 47, and D1 further discloses wherein the application control information comprises information needed at the device to be set up for receiving service contents relating to the proximity services device-to-device communication service ([see, e.g., the UE2 acquires a new proximity services device-to-device communication to access the resource for broadcasting information and the service content(s) may be advertising information, videos of a certain movie, games or the like, ([0072-0073]).
As per Claim 51, D1, D2, and D3 disclose the apparatus according to claim 47, and D1 further discloses wherein the information comprises information for enabling the application layer to activate an application related to the proximity services (ProSe) device-to-device communication service with the configuration assigned thereto ([see, e.g., the UE2 acquires a new proximity services device-to-device communication to access the resource for broadcasting information and the service content(s) may be advertising information, videos of a certain movie, games or the like, ([0072-0073]). 
As per Claim 52, D1, D2, and D3 disclose the apparatus according to claim 47, and D1 appears to be silent to the instant claim of wherein the application control information comprises at least one of application ID and service ID and related profile setting, and configuration information and ongoing session ID and related information. 
However, D3 further discloses wherein the application control information comprises at least one of application ID and service ID and related profile setting, and configuration information and ongoing session ID and related information ([see, e.g., wherein the wireless packet 200 may include application control information and application data, that may include the group ID may identify the ProSe group to which a wireless packet is addressed, [0061], and Fig. 2]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide the application control information results improve the efficiency of the wireless signal that the wireless packets are relevant and to route the relevant wireless packets to an appropriate application running (D3, ¶ [0007]).
As per Claim 57, D1 and D2 disclose the user equipment according to claim 46, and D1 doesn’t appear explicitly disclose: wherein the message is received separated to data information referring to actual user data, and reception of the message is handled using logical channel prioritization.  
However, D3 further discloses wherein the message is received separated to data information referring to actual user data, and reception of the message is handled using logical channel prioritization ([see, e.g., the received packet (corresponding to the message), determine extract one or more of a group identifier (e.g., a group ID) and an application identifier (e.g., an application ID) from the received wireless packet, [0068-0070], and Fig. 2-3]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide the data information using logical channel prioritization results improve the efficiency of the wireless signal that the wireless packets are relevant and to route the relevant wireless packets to an appropriate application running (D3, ¶ [0007]).

Claims  54, 55, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, in view of D3, and further in view of Pan et al. (U.S. Patent Application Publication No. 2015/0289253), (“D4”, hereinafter). 
As per Claim 54, D1, D2 and D3 disclose the user equipment according to claim 52, and D1 doesn’t appear explicitly disclose: wherein the application ID or service ID and related profile setting or configuration information comprises at least one of source coding scheme, logical data flow, priority, and required bandwidth. 
However D4 discloses wherein the application ID or service ID and related profile setting or configuration information comprises at least one of source coding scheme, logical data flow, priority, and required bandwidth ([see, e.g., a flow chart 700 illustrating the configuration information for request message from a UE for establishing a first D2D data session, [0129-0134], and Fig. 7]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide high data throughput results improve allocating resources for D2D communication (D4, ¶ [0005]).
As per Claim 55, D1, D2, D3 and D4 disclose the user equipment according to claim 54, and D1 doesn’t appear explicitly disclose: wherein the ongoing session ID and related information comprises at least one of starting time, source and destination users or user groups, priority of the source, and service portal information.
However, D4 further discloses wherein the ongoing session ID and related information comprises at least one of starting time, source and destination users or user groups, priority of the source, and service portal information ([see, e.g., different services portal disclosed as the resources could be allocated assuming the highest QoS, [0126-0129], and Fig. 7]).
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide high data throughput results improve allocating resources for D2D communication (D4, ¶ [0005]).
As per Claim 58, D1 and D2 disclose the user equipment according to claim 57, and D1 doesn’t appear explicitly disclose: wherein different protocol data unit types for the application control information and the actual user data is provided at either packet data convergence protocol or medium access control. 
However, D4 discloses wherein different protocol data unit types for the application control information and the actual user data is provided at either packet data convergence protocol or medium access control ([see, e.g., a MAC PDU is assembled and this PDU includes a BSR which contains buffer status disclosed as claimed, [0119], and Fig. 24]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide high data throughput results improve allocating resources for D2D communication (D4, ¶ [0005]).

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Pan et al. (U.S. Patent Application Publication No. 2015/0289253), (“D4”, hereinafter). 
As per Claim 59, D1 and D2 disclose the user equipment according to claim 46, and D1 doesn’t appear explicitly disclose: wherein a packet data convergence protocol C-layer protocol data unit OR a medium access control element OR medium access control C-layer protocol data unit is introduced over device-to-device link to provide the application control information, which is provided by an upper layer above an access stratum and stored at layer-2. 
However, D4 discloses wherein a packet data convergence protocol C-layer protocol data unit OR a medium access control element OR medium access control C-layer protocol data unit is introduced over device-to-device link to provide the application control information, which is provided by an upper layer above an access stratum and stored at layer-2 ([see, e.g., packet data convergence protocol (PDCP) layers (C-Layer), and may assist with configuration of the 802.11-based D2D links disclosed as claimed, [0202-0203, 0288], and Fig. 24]).
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide high data throughput results improve allocating resources for D2D communication (D4, ¶ [0005]).

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, and further  in view of Poitau et al. (U.S. Patent Application Publication No. 2016/0142898), (“D5”, hereinafter). 
As per Claim 60, D1 and D2 disclose the apparatus according to claim 46, and D1 doesn’t appear explicitly disclose: 	
wherein the scheduling assignment comprises a 1-bit indication, indicating whether an upcoming transmissions scheduled in allocation granted in the scheduling assignment contain application control information or not.
However, D5 discloses wherein the scheduling assignment comprises a 1-bit indication, indicating whether an upcoming transmissions scheduled in allocation granted in the scheduling assignment contain application control information or not ([see, e.g., the receiving activation command scheduling information contained in the DCI (e.g., a 1-bit indication) discloses, [0139, 0155]]).
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide the scheduling assignment indication upcoming transmissions scheduled results reduces reduce the device scanning time, power consumption and Improves response time and coordination in case of major disaster (D5, ¶ [0075]).

Claims 61, 62, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (U.S. Patent Application Publication No 2016/0374104), (“D6”, hereinafter), in view of TOTH et al. (U.S. Patent Application Publication No. 2015/0078301), (“D3”, hereinafter). 
As per Claim 61, D6 discloses a method, comprising: 
receiving, at one user equipment, from another user equipment requesting setup ([see, e.g., receives the request to setup a proximity connection by at least one of the proximity WTRUs, [0117], and Fig. 7]), a scheduling assignment and at least one of data packets scheduled in the scheduling assignment ([see, e.g., wherein the schedule ProSe connections, the ProSe connection path that includes an eNB may configure application data packets over Data Radio Bearers (DRB) between two WTRUs, [0114, 0117-0118], and Fig. 7]); 
determining, at the user equipment, at least one of the received data packets relates to a new proximity services device-to-device communication service traffic flow ([see, e.g., wherein the eNB may be configured to receive application data packets over Data Radio Bearers (DRB), a dedicated DRB for ProSe traffic, which dedicated (e.g., new, fresh) DRB may be created to move a traffic from normal Evolved Packet Core (EPC) path to the ProSe path involving the eNB  [0114-0118], and Fig. 7]); and completing, at the user equipment, the setup based on the application control information ([see, wherein the MME 704 may set up a bearer for WTRU1 701, the MME 704 may complete the establishment of the bearer for WTRU based on the application identity, [0133], and Fig. 7]).
D6 doesn’t appear explicitly disclose: determining, at the user equipment, a message including application control information is included in the at least one of the received data packets. 
However, D3 discloses determining, at the user equipment, a message including application control information is included in the at least one of the received data packets ([see, wherein the application layer data of wireless packet, include application control information and application data, which further includes the application control information may identify the specific group member from which the wireless packet recived [0061, 0073-0077], and Fig. 4]).
In view of the above, having the system of D6 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D6 as taught by D3. The motivation for doing so would have been to provide proximity-based services results improve the efficiency of the wireless signal that the wireless packets are relevant and to route the relevant wireless packets to an appropriate application running (D3, ¶ [0007]).
As per Claim 62, D6 and D3 disclose the method according to claim 61, and D6 doesn’t appear explicitly disclose: wherein the at least one of data packets is at least one of a user data packet and layer-2 control packet that is scheduled and transmitted with the scheduling assignment. 
However, D3 further discloses wherein the at least one of data packets is at least one of a user data packet and layer-2 control packet that is scheduled and transmitted with the scheduling assignment ([see, e.g., scheduling assignments for different users or different data packets (or control packets) are included in the control channel region, [0095-0098] and Fig. 3]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide scheduling assignment with data packet results improve the efficiency of the wireless signal that the wireless packets are relevant and to route the relevant wireless packets to an appropriate application running (D3, ¶ [0007]).
As per Claim 64, D6 and D3 disclose the method according to claim 61, and D6 doesn’t appear explicitly disclose: wherein the message is received separated to data information referring to actual user data, and reception of the message is handled using logical channel prioritization.  
However, D3 further discloses wherein the message is received separated to data information referring to actual user data, and reception of the message is handled using logical channel prioritization ([see, e.g., the received packet (corresponding to the message), determine extract one or more of a group identifier (e.g., a group ID) and an application identifier (e.g., an application ID) from the received wireless packet, [0068-0070], and Fig. 2-3]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide the data information using logical channel prioritization results improve the efficiency of the wireless signal that the wireless packets are relevant and to route the relevant wireless packets to an appropriate application running (D3, ¶ [0007]).

Claims 63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over D6, in view of D3, and further in view of Pan et al. (U.S. Patent Application Publication No. 2015/0289253), (“D4”, hereinafter).
As per Claim 63, D6 and D3 disclose the method according to claim 61, and D6 doesn’t appear explicitly disclose: wherein the message is transmitted and retransmitted once per current scheduling assignment period as allocated, OR as configured by an upper layer above an access stratum at a base station.
However, D4 discloses wherein the message is transmitted and retransmitted once per current scheduling assignment period as allocated, OR as configured by an upper layer above an access stratum at a base station ([see, e.g., the configuration of scheduling assignment (SA) disclosed, in addition, the SA could be associated with a validity time, [0140, 0150], and Fig. 8]).
In view of the above, having the system of D6 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D6 as taught by D4. The motivation for doing so would have been to provide scheduling assignment period results improve allocating resources for D2D communication (D4, ¶ [0005]).
 As per Claim 65, D6 and D3 disclose the method according to claim 61, and D6 doesn’t appear explicitly disclose: wherein a packet data convergence protocol C-layer protocol data unit OR a medium access control element OR medium access control C-layer protocol data unit is introduced over device-to-device link to provide the application control information, which is provided by an upper layer above an access stratum and stored at layer-2. 
However, D4 discloses wherein a packet data convergence protocol C-layer protocol data unit OR a medium access control element OR medium access control C-layer protocol data unit is introduced over device-to-device link to provide the application control information, which is provided by an upper layer above an access stratum and stored at layer-2 ([see, e.g., packet data convergence protocol (PDCP) layers (C-Layer), and may assist with configuration of the 802.11-based D2D links disclosed as claimed, [0202-0203, 0288], and Fig. 24]).
In view of the above, having the system of D6 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D6 as taught by D4. The motivation for doing so would have been to provide different protocol data unit results improve allocating resources for D2D communication (D4, ¶ [0005]).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      


/KHALED M KASSIM/Primary Examiner, Art Unit 2468